

117 S1968 IS: American Space Commerce Act of 2021
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1968IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Rubio (for himself, Mr. Wicker, Mr. Scott of Florida, Mr. Cruz, Mrs. Feinstein, and Mr. Padilla) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide bonus depreciation for certain space launch expenditures, and for other purposes. 1.Short titleThis Act may be cited as the American Space Commerce Act of 2021.2.Special allowance for qualified domestic space launch property(a)Allowance of bonus depreciation for qualified domestic space launch propertySection 168(k)(2)(A) of the Internal Revenue Code of 1986 is amended in clause (i), by striking or at the end of subclause (III), by striking or at the end of subclause (IV), by adding or at the end of subclause (V), and by adding at the end the following new subclause: (VI)which is qualified domestic space launch property (as defined in paragraph (11)), .(b)Extension of termination of bonus depreciation for qualified domestic space launch property(1)In generalSection 168(k)(2)(A)(iii) of the Internal Revenue Code of 1986 is amended by striking before January 1, 2027. and inserting before January 1, 2027 (in the case of qualified domestic space launch property, before January 1, 2033)..(2)Application of applicable percentageSection 168(k)(6) of such Code is amended by adding at the end the following new subparagraph:(D)Rule for qualified domestic space launch propertyNotwithstanding any other provisions of this paragraph, in the case of any qualified property which is qualified domestic space launch property, the term applicable percentage means, in the case of property placed in service after December 31, 2023, and before January 1, 2033, 100 percent..(c)Qualified domestic space launch property definedSection 168(k) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (11)Qualified domestic space launch property definedFor purposes of this subsection—(A)In generalThe term qualified domestic space launch property means property placed in service before January 1, 2033, that is—(i)a space transportation vehicle or payload (as such terms are defined in section 50101 of title 51, United States Code) that is launched from the United States, or (ii)other property or equipment placed in service for the purpose of facilitating a space launch from the United States.(B)Special rule for space launches from aircraftA space transportation vehicle or payload that is launched from an aircraft shall be considered to be launched from the United States if, and only if, such space transportation vehicle or payload is—(i)substantially manufactured within the United States, as determined by the Secretary, and(ii)launched from an aircraft on a flight that originated from United States soil. (C)United StatesThe term United States includes the possessions of the United States..(d)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2023.